Apollo Solar Energy, Inc. Reports First Quarter 2009 Financial Results CHENGDU, China, May 15 /PRNewswire-Asia-FirstCall/ The Board of Directors of Apollo Solar Energy, Inc., (OTC Bulletin Board: ASOE; "Apollo Solar Energy" or "the Company"), a leading vertically integrated miner and refiner of tellurium (Te) and high-purity tellurium based metals for specific segments of the global electronic materials market, today announcedfinancial results for the first quarter ended March 31, 2009. Revenue for the first quarter of 2009 increased 21% to $2.3 million from $1.9 million in the first quarter of 2008. Gross profit for the first quarter of 2009 decreased 37% to $0.5 million compared to $0.8 million for the same period in the prior year. The decrease in gross profit was primarily attributable to the increase in cost of raw materials, labor cost, and the change in product mix. Operating expenses in the first quarter of 2009 increased to $1.1 million compared to $0.2 million in the same period of the prior year.This increase was a result of higher administrative expenses required to support a growing revenue base, as well as professional fees incurred as a publicly listed company, options granted and an increase in depreciation expense. Operating loss for the first quarter of 2009 was $0.55 million compared to profit of $0.62 million in the prior year. Net loss for the first quarter of 2009 was $655,332, or $0.1 per diluted share, compared to net income of $475,369 or $0.1 per diluted share in the prior year. “We are satisfied with the results for the first quarter of 2009.The latter part of 2008 and into 2009 has been a transition period for Apollo Solar Energy, and we, like other firms have weathered a difficult US market.During this period however, we have built upon our solid asset base of producing tellurium mines and our new refining facility in Chengdu, with the addition of seasoned executives, board members and advisors.Our results further support our premise that owning the tellurium feedstock in CdTe production is essential for the long term viability of any refiner, particularly in the thin film solar industry.In addition, our recently completed technical review by Behre Dolbear & Company of the Dashuigou and Majiagou mines provides a solid base of support to continue with the exploration and mining of these properties”, commented Mr. Hou Renyi, CEO and Chairman of Apollo Solar Energy, Inc. “We continue to pursue innovative technologies and processes to be a leading vertically integrated miner and refiner of tellurium (Te) and high-purity tellurium based metals for the global electronic materials market”. About Apollo Solar Energy, Inc. Apollo Solar Energy, Inc., through its wholly owned subsidiary, Sichuan Apollo Solar S&T Co., Ltd., is primarily engaged in the mining and refining of Tellurium (Te) and high-purity tellurium based metals for specific segments of the global electronic materials market. The Company's products include CdTe thin-film compounds, CIGS thin-film compounds, Ultra- high purity metals, and commercial-purity metals. Safe Harbor Statement The statements contained herein that are not historical facts are "forward-looking statements" within the meaning of Section 21E of the Securities and Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995.
